DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 4/09/2021 have been entered.
Response to Arguments
Applicant’s arguments, filed 4/09/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  In particular, the rejection of claims under 35 U.S.C. 103(a) has been withdrawn in view of Applicant’s amendments to the claims, which introduce a more specific release pattern involving, at minimum, three active pharmaceutical ingredients each having a different release profile.  It is found persuasive that one of ordinary skill in the art would not have arrived at this precise dosing regimen based on the prior art.  The following rejections are newly applied and constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 5, 7-14 and 26-31 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention
The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered, with the most relevant factors discussed below
Nature of the Invention and Breadth of the Claims: as amended, claim 1 is drawn to a method of inducing ovarian follicular hyperstimulation and superovulation in bovine-animals, the method comprising a single administration (via injection (claim 12)) of an in-situ depot formulation comprising a protein microsphere matrix having a diameter ranging from 50 to 100 microns to a bovine animal, wherein the protein microsphere matrix comprises controlled release agents including:
(a)	a single dose of follicle stimulating hormone (FSH) which is released over a period of 96 hours beginning 48 hours after administration, more specifically at a prescribed rate for hours 48-144 post administration (claim 9); 
(b)	a first dose of luteinizing hormone (LH) which produces an immediate surge of LH, more specifically between hours 0-12 from administration (claim 26); and
(c)	a second dose of luteinizing hormone (LH) which provides at least one (more specifically, two or more (claim 27), even more specifically, two to eight (claim 28)) calculated LH release(s) (burst) after 144 hours from administration of the claims 10 and 28) which causes follicles in the bovine animal to ovulate (claim 11);
wherein the protein microsphere matrix induces ovarian dominant follicle removal, hyperstimulation of follicular growth, superovulation and timed synchronous ovulation of the matured follicle cohort in the bovine animal, and furthermore wherein:
ovarian follicular hyperstimulation and superovulation in the bovine animal involves stimulating at least two primordial follicles in the bovine animal to mature simultaneously (claim 5); and
the controlled release agent causes regression of the dominant follicle in the bovine animal via LH (claim 7), more specifically wherein the regression of the dominant follicle begins immediately post administration of the controlled release agent (claim 8).
As to the protein microsphere matrix, some of the claims further specify that the matrix comprises at least one polymer (claim 2), more specifically PLA and/or PLGA (claim 3) and, as to the in situ depot formulation, some claims further specify that the formulation is a biodegradable polymer (claim 29), more specifically PEG (claim 30).
New claim 31, drafted independently, does not significantly differ from the method described above. 
As such, the claims are drawn to a method which requires the single administration of an in situ depot formulation comprising a protein microsphere matrix comprising three active pharmaceutical ingredients (APIs) having at least three and up to 10 or more (including the 2-distinct and specific release profiles, wherein the microsphere matrix is defined by some claims as comprising PLA and/or PLGA.   
Yet, discussing PLA and/or PLGA based microparticles, Blasi (J Pharmaceutical Invest 49:337-346, 2019) note that “[t]he degradation mechanism of PLGA is a complex matter in and of itself.  Even if it has been studied since the 1960s and 1970s and huge advances have been made in the understanding of in vitro degradation mechanisms, a complete understanding has yet to be achieved, since many factors affect polymer degradation and consequent API release” (Page 341, Column 2).  And, while “PLGA microparticles seem to have a promising future… the development of PLGA microparticles for protein delivery is not an easy task and, at the moment, no products are on the market.  In fact, Nutropin Depto®, the only microparticulate product ever approved (1999) for the delivery of a protein, somatotripin, has been discontinued” (Page 343, Column 2), 
On the other hand, Blasi indicate that, regarding “PLA/PLGA in situ forming depots… there are at least 6 products on the market” (Page 344, Column 1).  Indeed, as discussed by Schoubben et al (J Pharmaceut Investigation 49:381-404, 2019) in situ forming microparticles “overcome some drawbacks of conventional techniques, including manufacturing costs and complexities of manufacturing processes” (Page 391, Column 2).  However, there are a variety of different in situ forming depots, including thermoplastic pastes, in situ cross-linked polymer systems, in situ polymer precipitation, and thermally-induced gelling systems, each of which can be manufactured using a variety of ingredients and polymers wherein minor differences can influence the delivery of drugs (Packhaeuser et al (Eur J Pharmaceutics and Biopharmaceutics 58:445-455, 2004)).  In the case of situ polymer precipitation, for example, Packhaeuser et al state that “[t]he phase inversion dynamics of PLGA solutions is a complicated phenomenon directly affected by solvent properties.  Several… organic solvents for the polymers have been studied… 
Collectively, the nature of the invention is one of complexity.  Furthermore, the broadness of the claims – the majority of which do not define any structural features of the in-situ depot formulation and/or the protein microsphere matrix – exacerbate the complexity of the instant invention.  Even regarding the claims which limit the in-situ depot formulation to PEG and/or the protein microsphere matrix to PLA and/or PLGA, the prior art demonstrate that minor modifications to these polymers and/or selection of additional solvents/carriers included therein can have significant impacts on drug release (see Packhaeuser et al Page 447, Figures 1 and 6).
The State of the Prior Art and the Level of Predictability in the Art:  For largely the same reasons as discussed above, it is evident that the state of the prior art remains relatively immature and the level of predictability is low.  Indeed, as noted above regarding microspheres, Blasi (J Pharmaceutical Invest 49:337-346, 2019) notes that “[t]he degradation mechanism of PLGA is a complex matter in and of itself.  Even if it has been studied since the 1960s and 1970s and huge advances have been made in the understanding of in vitro degradation mechanisms, a complete understanding has yet to be achieved, since many factors affect polymer degradation and consequent API release” (Page 341, Column 2).  And, regarding in situ depot formulations, Packhaeuser et al teach that “[t]he phase inversion dynamics of PLGA solutions is a complicated phenomenon directly affected by solvent properties.  Several… organic solvents for the polymers have been studied… in an attempt to minimize the initial drug burst.  The effect of solvent choice, however, was not clearly defined” (Page 448 Column 2 – Page 449, Column 1; see also Page 453, 
The Amount of Direction Provided by the Inventor / Existence of Working Examples:  The instant Specification does not disclose even a single example of an in-situ depot formulation or a single example of a protein microsphere matrix, let alone one capable of releasing various actives according to the instantly claimed regimen.  At most, the Specification describes a “study proposal” in which “multiple test formulations are prepared using PLA or PLGA (or both) polymers” (Paragraph 00132), more specifically which “consists of a single round with 8 microsphere formulations of Poly Active polymer which will be varied in polymer composition and water-to-polymer ratio in accordance with the target product profile as described in Table 2” (Paragraph 00134) “to produce microspheres in the 50-70 micron diameter range” (Paragraph 00135).
Amount of Experimentation Necessary: For purposes of enablement, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate in scope with the protection sought by the claims.  Thus, while “a patent application is entitled to claim his invention generically” it is necessary that “he provide a disclosure sufficient to enable one skilled in the art to carry out the invention commensurate with the scope of his claims".  Amgen, In.c, v. Chugai Pharmaceutical Co., Ltd. (Fed. Cir. 1991).  As noted by the court in In re Fisher, 427 F.2d 833 (CCPA 1970), the scope of enablement must bear a “reasonable Ak Steel Corp. v. Sollac, 344 F.3d 1234 (Fed. Cir. 2003) and In re Moore, 439 F.2d 1232 (CCPA 1971).   As stated in MPEP 2164.08, resolution of this concern requires two stages of inquiry: “[t]he first is to determine how broad the claim is with respect to the disclosure.  The entire claim must be considered.  The second inquiry is to determine if one skilled in the art is enabled to make and use the entire scope of the claim without undue experimentation”.
As to the first inquiry, as discussed above, the claims are extremely broad.  They are directed to the administration of an in situ depot formulation comprising a protein microsphere matrix (wherein the majority of the claims do not define any structural features of the in-situ depot formulation and/or the protein microsphere matrix) comprising three active pharmaceutical ingredients (APIs) having at least three and up to 10 or more (including the 2-8 calculated LH bursts of the second LH dose) distinct and specific release profiles.  Yet, the instant Specification does not disclose even a single example of an in-situ depot formulation or a single example of a protein microsphere matrix, let alone one capable of releasing various actives according to the instantly claimed regimen.  As such, the claim is extremely broad with respect to the disclosure. 
Further considering the complex nature of the invention and the immature state and high degree of unpredictability of the prior art, it is determined that it would require undue experimentation to practice full scope of the invention as claimed.
To overcome this rejection, Applicant should narrow the scope of the claims such that they bear a reasonable correlation with the disclosure.  
Conclusion
The new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611